DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
Claims 12, 14, 16-24, and 26-27 are under consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12, 14, 16-24, and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Sole independent claim 12 is rejected for reciting the term “the biofilm is prepared by initial adhesion of fermentative bacteria and fermentative yeasts to a support and growth of said fermentative bacteria and fermentative yeasts for a time sufficient to form the biofilm, and wherein the biofilm is in the form of an exopolymeric matrix”.
Claim 12 is directed to preparing wine and actively recites “inoculating” wine.  However, this is the only step recited in an active voice in the claims.   While claim 12 does recite that  the “biofilm is prepared by” an initial adhesion of fermentative bacteria and fermentative yeasts to a support and growth of said fermentative bacteria and fermentative yeasts for a time sufficient to form the biofilm, it is not clear whether the applicant considers this as an active step in the claims or whether the phrase should be construed in a manner similar to a product-by-process recitation (i.e., the patentability of a product does not depend on its method of production). In that the applicant actively recites “inoculating” the wine but then invokes product-by-process recitations in the form of the “biofilm is prepared by”, it is considered a product-by-process recitation. 
  Claims 14, 16-24, and 26-27 are rejected as they rely on claim 12 as base claim. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 12-19, 23, 25-27 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SERVETAS, Process Biochemistry 48 (2013) 1279-1284 (SERVETAS).
Claim 12 recites a method for preparing a wine comprising the initiation of fermentation by inoculating the wine with fermentative bacteria and fermentative yeasts, the bacteria and fermentative yeasts being in combination in the form of biofilm, wherein the biofilm is prepared by initial adhesion of fermentative bacteria and fermentative yeasts to a support and growth of said fermentative bacteria and fermentative yeasts for a time sufficient to form the biofilm,  and wherein the biofilm is in the form of an exopolymeric matrix.
The present specification defines a biofilm as a three-dimensional structure constituted of bacterial populations incorporated in an exopolymeric matrix.  The exopolymeric matrix can be polysaccharides, polypeptides, nucleic acids (See published version of specification at [0030]).  The present specification also states that the “biofilm may be prepared by incubating micro-organisms” [0032].  Thus, applicant’s own specification indicates that the production of the biofilm via the incubation of microorganisms is just one possibility.  
As to claim 12, SERVETAS relates to Saccharomyces cerevisiae and Oenococcus oeni (i.e., fermentative bacteria) immobilized in different layers of a cellulose/starch gel composite for simultaneous alcoholic and malolactic wine fermentations. The production of a two-layer composite biocatalyst for immobilization of two different microorganisms for simultaneous alcoholic and malolactic 
The production of two-layer biocatalyst with Saccharomyces cerevisiae and Oenococcus oeni (i.e., fermentative bacteria) by SERVETAS is a three-dimensional structure. As starch is a polysaccharide, SERVETAS teaches the preparation of an exopolymeric matrix. 
As to the recitation that the “biofilm is prepared by” an initial adhesion of fermentative bacteria and fermentative yeasts to a support and growth of said fermentative bacteria and fermentative yeasts for a time sufficient to form the biofilm, it is considered that this a product by process recitation. In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. Indeed, it is noted that SERVETAS does teach that bacteria and yeast must adhere to a cellulosic material as a support (abstract) and noted that immobilization may alter growth but that some growth does occur (See pg. 1281, bottom of left column).  In this regard, it would have been obvious to one skilled in the art that the biofilm is formed by the initial adhesion of bacteria and allows for some growth to form the film. 

Claim 14 recites that the fermentation is a malolactic fermentation and the fermentative bacteria are lactic bacteria in the form of biofilm.
SERVETAS relates to Saccharomyces cerevisiae and Oenococcus oeni (i.e., fermentative bacteria) immobilized in different layers of a cellulose/starch gel composite for simultaneous alcoholic and malolactic wine fermentations (pg. 1280, 2. Materials and Methods).  Wine is produced by the malolactic fermentation from the Oenococcus oeni cells (pg. 1280, 2.2 Materials and Methods) and lactic acid is produced (pg. 128, 3/2 Fermentations).

Claim 16 recites that the fermentative bacteria are selected from bacterial strains belonging to the genus Oenococcus, Lactobacillus, Pediococcus, Weissella, Leuconostoc or combinations thereof.
SERVETAS relates to Saccharomyces cerevisiae and Oenococcus oeni (i.e., fermentative bacteria) immobilized in different layers of a cellulose/starch gel composite for simultaneous alcoholic and malolactic wine fermentations  (pg. 1280, 2. Materials and Methods).  

Claim 17 recites that the fermentative yeasts are selected from strains belonging to the genus Sacharomyces, Schizosaccharomyces, Brettanomyces, Torulaspora, Candida, Metschnikowia, Kluyveromyces or combinations thereof.
In regards to claim 17, Saccharomyces cerevisiae is a yeast (pg. 1280, 2.1 Materials and Methods). 

Claim 18 recites the fermentative bacteria in the form of biofilm are inoculated in a form removed from a support, or in a form adherent to a support.
As to claim 18, the cells are adhered to a cellulosic material (pg. 1280, 2.2 Materials and Methods).

Claim 19 recites that the support is selected from wood, cork, stainless steel, polystyrene, silicone or polyethylene composites.
In regards to claim 19, the cellulosic material is obtained from wood sawdust ((pg. 1280, 2.2 Materials and Methods).

Claim 23 recites that the combination of bacteria and fermentative yeasts in the form of biofilm are inoculated in a form removed from a support, or in a form adherent to a support.
In regards to claim 23, the cells are adhered to a cellulosic material (pg. 1280, 2.1 Materials and Methods).
Claim 26 recites that the fermentative bacteria are Oenococcus oeni.
In regards to claim 26, the article discloses a biofilm with Oenococcus oeni cells and Saccharomyces cerevisiae.  The film is added to wine must to initiate fermentation (pg. 1280, 2. Materials and Methods). 

Claim 27 recites the support is a species of wood used for containing a fermented liquid product.
As to claim 27, sawdust is used as a support (pg. 1280, 2.2 Materials and Methods) and contains a fermented liquid product. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SERVETAS in view of MAICAS, The use of alternative technologies to develop malolactic fermentation in wine, Appl. Microbiol Biotechnol (2001) 56:35-39 (MAICAS).
SERVETAS does not teach how much bacteria used. 
However, MAICAS teaches several technologies have been proposed to induce biological deacidification of wines by using malolactic bacteria, principally Oenococcus oeni and Lactobacillus sp. (abstract).  In particular, MAICAS teaches that immobilization via adsorption begins with a sterilized support inoculated with cell suspensions. The biofilm subsequently developed upon exposure to growth medium is comprised of multiple cell layers located either in direct contact with the bulk medium or on the surface of inner channels in a porous structure. Janssen et al. (1993) assessed the feasibility of O. oeni cells immobilized by adsorption onto oak chips for the continuous MLF of wine (pg. 38, left column, O. oeni is inoculated at high suspensions (about 1×107 – 1×108 cfu ml–1). This touches on the claimed amount of 106 to 107.  It would have been obvious to one skilled in the art to provide this amount as MAICAS teaches that the use of high cell densities are often employed. 

It would have been obvious to one skilled in the art to use an the amount of cells as taught by MAICAS because it is an amount that will to adhere and allow the cells to live on a support as chip to induce biological deacidification of wines by using malolactic bacteria.

Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SERVETAS as applied to claims 12-19, 23, 25-27 above, and further in view of United States Patent No. 7,037,708 (RUNGE).
SERVETAS as silent as the cfu/ml and how the film can be stored.  However, RUNGE teaches that microorganisms can be freeze dried and stored in films with cfu/ml greater than 106 (col. 7, lines 9-14 and col. 8, lines 60-68).   This helps facilitate the fermentation. It would have been obvious to do the same with SERVETAS to make sure the microorganism are viable and capable of starting the reaction.

Response to Arguments
Applicant's arguments and DECLARATION by Stephanie Weidmannn, filed January 7, 2021 have been fully considered but they are not persuasive.
The applicant and Declaration both argue that the claimed invention is distinguishable from the isolation methods of SERVETAS and MAICAS (see page 6 of response of January 7, 2021 and section 5 of the declaration).   
It is argued that the cells in an immobilization method do not recite that a cell growth step and self-produced exopolymeric matrix. 
However, it is the Examiner’s positon that neither does the claimed invention.   Indeed, as noted above, no process steps for producing the biofilm is recited.  Moreover, as noted above, the present specification defines a biofilm as a three-dimensional structure constituted of bacterial populations incorporated in an exopolymeric matrix.  The exopolymeric matric can be polysaccharides, polypeptides, nucleic acids (See published version of specification at [0030]). The present specification also states that the “biofilm may be prepared by incubating micro-organisms” [0032].  Thus, applicant’s own specification indicates that the production of the biofilm via the incubation of microorganisms is just one possibility.  
Thus, neither the claims nor specification require the exopolymeric matric be self-produced.  
In addition, it is argued that SERVETAS does not disclose or suggest an active behavior of the cells.
However, the cells cannot be inactive as SERVETAS teaches that fermentation occurs (See section 2.4 on page 1280) resulting in the production of ethanol and volatile compounds (See sections 2.5 and 2.6 on page 1280). 
The applicant and DELARATION also argue that in SERVETAS and MAICAS that microorganisms are immobilized and that the immobilization of O. oeni in the protocol disclosed in SERVETAS is performed overnight. In contrast, the development of the biofilm in the claimed invention takes between 7 and 14 days (see example 2 on page 11 of the present specification).  It is argues that these times are necessary for the multiplication of cells and the synthesis of the self-produced matrix. 
However, this argument is not commensurate in scope with the claims.  While there may be a difference in how the biofilm of the present invention is produced relative to that of SERVETAS and even MAICAS, these features such as the length of time needed to form the film, amount cell growth, etc… are not recited. Moreover, if the times are necessary for the multiplication of cells and the synthesis of the self-produced matrix, then they should be recited in the claimed process.
The applicant also argues that on page 1281 SERVETAS states that due to immobilization, cell growth, metabolic activities or cell communication are reduced. On the contrary, such phenomenon are increased during biofilm development according to the claimed invention.
However, the claims do not provide a minimum level of growth that must occur. In this regard, even reduced growth will satisfy growth requirement of claim 12. 
The applicant argues that RUNGE does not overcome the deficiencies of SERVETAS and MAICAS.
However, SERVETAS and MAICAS are proper for the reasons noted above. 

Relevant Prior Art 

US 4,560,479
US 8,048,661US 8,465,956
US 2010/0203581
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/              Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                  
 	/DONALD R SPAMER/               Primary Examiner, Art Unit 1799